Case 1:19-cv-07067 Document1 Filed 12/17/19 Page 1 of 5 PagelID #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

U.S.W.U. LOCAL 74 WELFARE FUND,

U.S.W.U, LOCAL 74 SUPPLEMENTAL

BENEFITS FUND, and U.S.W.U. LOCAL 74 19-cv-
401K PLAN, by Trustee SAL ALLADEEN,

 

 

COMPLAINT
Plaintiffs,

-against-

PARIS MAINTENANCE & MANAGEMENT,
CO., INC.

Defendant.
woneeceses -X

 

Plaintiffs, U.S.W.U. LOCAL 74 WELFARE FUND, by its Trustees Sal Alladeen and
Ed Clevenger, and the U.S.W.U. LOCAL 74 SUPPLEMENTAL BENEFITS FUND and the
U.S.W.U. LOCAL 74 401K PLAN by their Trustee SAL ALLADEEN, by their attorneys,
O’DWYER & BERNSTIEN, LLP, complaining of defendant PARIS MAINTENANCE &
MANAGEMENT, CO., INC., allege the following:

NATURE OF ACTION

ls This is an action arising under the Employee Retirement Income
Security Act of 1974 (“ERISA”); 29 U.S.C. §1001, et seq., and the Labor Management
Relations Act of 1974 (“LMRA”), 29 U.S.C. §152 et seq., to compel defendant to make
benefit fund contributions on behalf of its employees in accordance with the applicable law,
trust agreements, and the collective bargaining agreement.

JURISDICTION
Bi Jurisdiction over this cause of action is conferred upon this Court by Sections

502(a)(3), 502(e), and 502(f) of ERISA, 29 U.S.C. Sections 1132 (a)(3), (e), and (f).
1
Case 1:19-cv-07067 Document1 Filed 12/17/19 Page 2 of 5 PagelD #: 2

VENUE

3, Venue is proper in this district pursuant to ERISA Section 502(e)(1), 29

U.S.C. §1132(e)(1), in that the employee benefit plans are administered in this District.
PARTIES

4, At all times relevant herein the U.S.W.U. LOCAL 74 WELFARE FUND
(hereinafter “the WELFARE FUND”), was a jointly trusteed employee benefit plan within
the meaning of Sections (3)(1), (2), and (3) of ERISA and §502(d)(1) of ERISA, 29 U.S.C.
Sections 1002(1), (2), (3) and 1132(d)(1). Sal Alladeen is a Trustee of the WELFARE
FUND and appears in his representative capacity.

5. At all times relevant herein, the WELFARE FUND had its principal place of
business at 36-36 33 Street, Long Island City, New York 11106.

6. At all times relevant herein the U.S.W.U. LOCAL 74 SUPPLEMENTAL
BENEFITS FUND (hereinafter “the SUPPLEMENTAL BENEFITS FUND”), was a jointly
trusteed employee benefit plan within the meaning of Sections (3)(1), (2), and (3) of ERISA
and §502(d)(1) of ERISA, 29 U.S.C. Sections 1002(1), (2), (3) and 1132(d)(1). Sal Alladeen
is a Trustee of the SUPPLEMENTAL BENEFITS FUND and appears in his representative
capacity.

Vi At all times relevant herein, the SUPPLEMENTAL BENEFITS FUND had its
principal place of business at 36-36 33™ Street, Long Island City, New York 11106.

8. At all times relevant herein the U.S.W.U. LOCAL 74 401K PLAN (hereinafter
“the 401K PLAN”), was a jointly trusteed employee benefit plan within the meaning of

Sections (3)(1), (2), and (3) of ERISA and §502(d)(1) of ERISA, 29 U.S.C. Sections
Case 1:19-cv-07067 Document1 Filed 12/17/19 Page 3 of 5 PagelD #: 3

1002(1), (2), (3) and 1132(d)(1). Sal Alladeen is a Trustee of the 401K PLAN and appears in
his representative capacity.

9. At all times relevant herein, the 401K PLAN had its principal place of
business at 36-36 33" Street, Long Island City, New York 11106.

10. | Upon information and belief, defendant PARIS MAINTENACE &
MANAGEMENT, CO., INC. (“PARIS MAINTENANCE”) was a domestic corporation with
offices located at 545 Meacham Avenue, Elmont, New York, 11003.

11. Atall relevant times herein, PARIS MAINTENANCE was an employer in an
industry affecting commerce within the meaning of ERISA §§ (3)(5), (11), and (12), 29
U.S.C. §§1002 (5), (11), and (12).

12. At all relevant times herein, there were in force and effect collective
bargaining agreements, including extensions thereof, by and between Local 74, United
Service Workers Union, International Union of Journeymen and Allied Trades (“Local 74”),
and PARIS.

13. At all relevant times herein, said collective bargaining agreements and
extensions thereof established terms and conditions of employment of Local 74 bargaining
unit workers, including that PARIS was required to make contributions to the WELFARE
FUND, SUPPLEMENTAL BENEFITS FUND (and/or its predecessor funds), and the 401K
PLAN for its covered employees.

14. At all relevant times herein, there was in force and effect a Declaration of
Trust of the WELFARE FUND, a Delinquent Contribution Collection Policy, and Trustee
resolutions, among other documents affecting contributions to the WELFARE FUND with

which defendant was required to comply.
Case 1:19-cv-07067 Document1 Filed 12/17/19 Page 4 of 5 PagelD #: 4

15. At all relevant times herein, there was in force and effect a Declaration of
Trust of the SUPPLEMENTAL BENEFITS FUND, a Delinquent Contribution Collection
Policy, and Trustee resolutions, among other documents affecting contributions to the
SUPPLEMENTAL BENEFITS FUND with which defendant was required to comply.

16. At all relevant times herein, there was in force and effect a Declaration of
Trust of the 401K PLAN, a Delinquent Contribution Collection Policy, and Trustee
resolutions, among other documents affecting contributions to the 401K PLAN with which
defendant was required to comply.

COUNT I

17. Plaintiffs repeat the allegations of the preceding paragraphs of the complaint
as if set forth in full hereat.

18. Despite due demand therefor, PARIS MAINTENANCE has failed and/or
refused to make required contributions to the Plaintiffs on behalf of covered employees for
various months, including but not limited to August to November, 2019, inclusive, in the
approximate principal amount of $39,622.17, exclusive of interest.

19. Upon information and belief, the failure and/or refusal of PARIS
MAINTENANCE to make required contributions for covered employees will continue after
the date of the filing of this action so that the foregoing delinquency (and accrued interest)
will increase.

20. The failure and/or refusal by PARIS MAINTENANCE to make such required
contributions to the Plaintiffs is a violation of the collective bargaining agreement, the
Agreement of Declaration of Trust, Collection Policies, and of ERISA §515, 29 U.S.C. §

1145,
Case 1:19-cv-07067 Document1 Filed 12/17/19 Page 5 of 5 PagelID#: 5

21. _ By reason of the foregoing, Plaintiffs are entitled to judgment for the principal
amount of the delinquencies due and owing as of the date judgment enters, together with
interest, past due interest, liquidated damages, and attorneys’ fees and costs.

WHEREFORE, Plaintiffs demand judgment against Defendant PARIS
MAINTENANCE awarding as follows:

(a) the sum of $39,622.17, or such large sum as may be due and owing at the time

judgment enters, as and for the principal amount of unpaid contributions;

(b) interest on the principal amount of the unpaid contributions found to be due
and owing from the date due until the date paid at the rate of 10$ per year
compounded;

(c) liquidated damages calculated as 20% of the principal amount of unpaid
contributions found to be due and owing;

(d) attorneys’ fees, costs, and expenses of this action;

(ec) such other and different relief as the Court deems proper and just.

Dated: New York, New York
December 17, 2019

Yours, etc., A
f

TIEN, LLP

 

ZACHARY HARKIN (ZH0620)
Attorneys for Plaintiffs

45 Broadway, Suite 2430

New York, New York 10006
(212) 571-7100
